I must respectfully dissent from the decision reached by the majority.
In that the test is a subjective one concerning whether appellant felt free to leave appellee's premises once detained a second time by the store manager and likewise, with regards to whether appellant suffered embarrassment, summary judgment in favor of appellee was improper. Furthermore, as appellant aptly points out, after the cashier initially stopped her and then allowed her to leave, the store manager had no probable cause to subsequently detain her. Therefore, I would reverse the judgment of the trial court granting summary judgment in favor of appellee and would remand this case for further proceedings.
APPROVED:
  ______________________________ EDWARD A. COX, PRESIDING JUDGE